Title: From George Washington to the United States Senate and House of Representatives, 20 March 1792
From: Washington, George
To: United States Senate and House of Representatives



[Philadelphia, 20 March 1792]
Gentlemen of the Senate, and of the House of Representatives,

The several Acts which have been passed relatively to the military establishment of the United States, and the protection of the Frontiers, do not appear to have made provision for more than one Brigadier General. It is incumbent upon me to observe, that with a view merely to the organization of the troops

designated by those Acts, a greater number of Officers of that grade would in my opinion be conducive to the good of the public service. But an increase of the number becomes still more desireable, in reference to a different organization which is contemplated, pursuant to the authority vested in me for that purpose, and which, besides other advantages expected from it, is recommended by considerations of œconomy.
I therefore request that you will be pleased to take this subject into your early consideration, and to adopt such measures thereon as you shall judge proper.

Go: Washington

